Citation Nr: 1017531	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for Meniere's disease.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected cervical spine strain and torn 
ligament.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1955 to November 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In August 2006, the RO denied claims for service 
connection for a low back condition, bilateral hearing loss, 
and depression, and granted service connection for a cervical 
spine condition, evaluated as 10 percent disabling.  In April 
2008, the RO denied a claim for service connection for 
Meniere's disease.  The Veteran appealed all of the denials, 
as well as the issue of entitlement to an initial evaluation 
in excess of 10 percent for his service-connected cervical 
spine disability.  In April 2008, the RO increased the 
Veteran's evaluation for his cervical spine disability to 20 
percent, with an effective date commensurate with the date of 
service connection (i.e., May 16, 2006).  


FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disability, an 
acquired psychiatric disorder, Meniere's disease, or 
bilateral hearing loss, that were caused or aggravated by his 
service, or by a service-connected disability.  

2.  The Veteran's service-connected cervical spine strain and 
torn ligament are shown to have been productive of complaints 
of pain, and limitation of motion, but not forward flexion of 
the cervical spine is 15 degrees or less, or ankylosis.  



CONCLUSIONS OF LAW

1.  A lumbar spine disability, an acquired psychiatric 
disorder, Meniere's disease, and bilateral hearing loss, were 
not incurred in or aggravated by active military service, or 
by a service-connected disability, nor may in-service 
occurrence of lumbar spine arthritis, or Meniere's disease, 
or sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2009); 
Allen v. Principi, 7 Vet. App. 439 (1995).  

2.  The criteria for an initial rating in excess of 20 
percent for service-connected cervical spine strain and torn 
ligament, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a lumbar spine disability, an acquired psychiatric 
disorder, Meniere's disease, and bilateral hearing loss.   

In August 2006, the RO denied claims for service connection 
for a low back condition, bilateral hearing loss, and 
depression.  In April 2008, the RO denied a claim for service 
connection for Meniere's disease.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, to include sensorineural hearing loss, and 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).  

It has been argued, in part, that the Veteran has a lumbar 
spine disability, Meniere's disease, and/or an acquired 
psychiatric disorder that may have been caused or aggravated 
by what is, or what should be, a service connected 
disability.  See e.g., VA Form 646, dated in June 2009.  In 
this regard, he argues that his Meniere's disease may have 
been caused or aggravated by "what should be" service-
connected bilateral hearing loss.  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

The claims for a lumbar spine condition and an acquired 
psychiatric disorder were denied by the RO in August 2006, 
and the Veteran has appealed.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the Veterans Claims 
Court's decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new version of the 
regulation provides that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection aspects of these claims under 
either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision. The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

To the extent that a claim has been presented for Meniere's 
disease as secondary to service-connected disability, this 
claim was denied by the RO in April 2008.  Therefore, only 
the new version of 38 C.F.R. § 3.310 is applicable.  Id.  

Service connection is currently in effect for a cervical 
spine disability, and tinnitus.  

When a medical professional determines that a current 
condition is related to an inservice event, then it 
necessarily follows that the current condition was incurred 
during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) 
(if a medical relationship exists between current hearing 
loss and inservice acoustical trauma, it follows that an 
injury was incurred during service); Hensley v. Brown, 5 Vet. 
App. 155 (1993) (notwithstanding that hearing loss was not 
noted upon separation, a medial relationship between current 
hearing loss and noise exposure during service demonstrates 
that the veteran incurred an injury during service).  

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

The Veteran's discharge (DD Form 214) indicates that his 
military occupation specialty was "Comm Center Specl."  

The Veteran's service treatment reports do not show 
complaints of, treatment for, or a diagnosis of, a lumbar 
spine disorder, an acquired psychiatric disorder, hearing 
loss, or Meniere's disease.  The Board notes that these 
records show a number of treatments for complaints of 
neck/cervical spine symptoms, but that none of these reports 
mention the presence of lumbar spine symptoms.  The Veteran's 
separation examination report, dated in August 1959, shows 
that his spine, ears, drums, psychiatric condition, and 
neurological system, were all clinically evaluated as normal.  
The report includes audiogram results which do not show that 
he had bilateral hearing loss, as it is defined for VA 
purposes at 38 C.F.R. § 3.385.  In an associated "report of 
medical history," he denied having any relevant symptoms, to 
include ear trouble, "dizziness or fainting spells," 
"depression or excessive worry," and "nervous trouble of 
any sort."  

As for the post-service medical evidence, it consists of non-
VA reports, dated between 1977 and 1978, and both VA and non-
VA reports, dated between 1995 and 2009.  

Private treatment reports from the University of Washington 
hospitals, dated between 1977 and 1978, show that the Veteran 
reported a history of left ear tinnitus and vertigo beginning 
in 1973, and that, "Since then, he has had no comparable 
attacks."  He further reported a six-year history of 
alcoholism, and a history of facial lacerations secondary to 
a car accident.  These reports show that he was eventually 
diagnosed with Meniere's disease, and that he underwent 
cryosurgery with destructive left labyrinthectomy.  
Associated audiometric reports indicate that he had left ear 
hearing loss, as defined at 38 C.F.R. § 3.385.   

VA progress notes and hospital reports, dated between 1995 
and 2008, show that the Veteran has received a number of 
treatments for psychiatric symptoms, low back symptoms, 
complaints of hearing loss, and complaints of dizziness.  
This evidence further shows the following: he reported a 
medical history that includes a left inner ear operation for 
Meniere's disease in 1978, a long history of alcoholism with 
substance abuse treatment in 1987, and therapy since 1986; he 
received a great deal of treatment for cardiovascular 
disorders, to include several hospitalizations, with 
diagnoses that included coronary artery disease, CABG 
(coronary artery bypass graft) (times three), (TIA) transient 
ischemic attack (times two), status post myocardial 
infarction, and hypertension; and several reports note 
syncope related to cardiovascular or "cardiogenic" 
disorders.  His diagnoses include low back pain with DJD 
(degenerative joint disease), syncope, depression, a 
cognitive disorder NOS (not otherwise specified), Meniere's 
disease, and alcohol dependency (usually characterized as 
"in remission").  A January 2002 report shows that the 
Veteran reported a history of depression dating back to 
childhood "that was probably covered by alcohol 
dependency."  A March 2006 report shows that the Veteran 
reported a history of hearing loss since 1974, with surgery 
in 1978.  A January 2007 report shows that the Veteran 
reported a history of low back pain since the 1950's, with 
multiple injuries to his low back since that time.  

A VA spine examination report, dated in July 2006, shows that 
the Veteran reported a history of a low back condition with 
onset in 1956.  He claimed that he had been in an "assault 
and battery," and a "cab motor vehicle accident and 
subsequently ended up in traction for one month in Japan."  
The report notes, "there are no service medical records to 
confirm this, and there is no separation examination to 
confirm his status at the time of discharge from the 
service."  The Veteran further reported a history of 
chiropractic care in the 1960's, and the 1990's.  The 
relevant assessment was mechanical low back pain, with 
notations of degenerative spurring, mild levoscolioisis, and 
degenerative arthrosis, Grade I retrolisthesis of L4 and L5, 
multiple Schmorl's nodes "indicating the expansion of disc 
material into the softened vertebral bodies."  See also 
associated July 2006 X-ray report for the lumbar spine.  The 
examiner essentially stated that there was no independent 
confirmation of a back problem during service, and that an 
etiological opinion would require "mere speculation."  The 
examiner stated that the Veteran's C-file had been reviewed.  

A VA audio examination report, dated in August 2006, shows 
that the Veteran reported that he has had to have people talk 
to him on his right side since his service.  He further 
reported a history of being stationed near a flight line 
during service, followed by service as a teletype operator, 
with no post-service occupational noise exposure, but 
recreational noise exposure.  He stated that he was diagnosed 
with Meniere's disease with left ear hearing loss and 
dizziness in 1974.  On examination, he had bilateral hearing 
loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  
The examiner stated that the Veteran's hearing was normal in 
both ears upon discharge from service, and that he hearing 
loss was therefore not caused by or a result of military 
service.  The examiner stated that the Veteran's C-file had 
been reviewed.  

A VA spine examination report, dated in February 2008, shows 
that the Veteran reported a long history of a low back pain.  
The report notes that the issue had been raised as to whether 
or not the Veteran's service-connected cervical spine 
disability had somehow caused or aggravated a lumbar spine 
disorder.  The relevant conclusion was degenerative arthrosis 
of the lumbar spine.  The examiner stated that in his opinion 
it is less likely as not that the Veteran's lumbosacral spine 
degenerative osteoarthrosis is related with degenerative disc 
disease of his cervical spine, and that it is at least as 
likely as not that the degenerative processes within the 
Veteran's cervical spine and lumbosacral spine had a 
simultaneous character and are not related to each other.  
The examiner stated that the Veteran's C-file had been 
reviewed.  

A VA audio examination report, dated in November 2008, shows 
that the Veteran has bilateral hearing loss as defined for VA 
purposes at 38 C.F.R. § 3.385.  The examiner stated that the 
Veteran's August 1959 audiometric data showed that he had 
normal hearing bilaterally by VA standards upon discharge 
from service, and that, "Thus, Hensley does not apply." 
(italics added).  She further stated, "Given normal hearing 
on the veteran's discharge audiogram, the veteran's current 
hearing impairment is NOT caused by [or] a result of military 
noise exposure."  (emphasis in original).  The examiner 
stated that the Veteran's C-file had been reviewed.  

An audiometric report from AccuQuest, dated in January 2009, 
contains only charted results.  The report notes "Meniere's 
left," severe right ear hearing loss that was sensorineural 
hearing loss in nature, and "because of the big change from 
2,000 Hz to 3,000 Hz it is highly probable that the right ear 
had noise-induced hearing loss from some extreme noise which 
is typical of big guns."  The report further notes left ear 
severe mixed hearing loss.  

A VA spine examination report, dated in February 2009, states 
that the Veteran had been scheduled for an evaluation of his 
cervical spine, but that he "was adamant about having his 
back examined after driving all the way from Austin," and 
that he refused to leave until his back was examined.  He 
claimed that he was in a "physical altercation" in 1956 in 
which he injured his back, with a reinjury in Japan in 1958 
(with treatment that included traction), and another injury 
while water skiing while he was stationed in Spokane.  He 
claimed that he had received chiropractic treatment in the  
1960's.  A past medical history was noted that included 
depression, hypertension, coronary artery disease, status 
post coronary artery bypass graft (times three), Meniere's 
disease, and osteoarthritis of the spine.  An associated X-
ray report for the lumbar spine notes no significant change 
since the 2006 X-ray report, with wedging at T-12 and central 
compression at L5, and multilevel degenerative disc disease 
with levoscoliosis.  The relevant diagnosis was degenerative 
joint disease, lumbar spine.  The examiner stated that the 
Veteran's lumbar spine was only examined because the Veteran 
refused to leave until it was examined, and that his C-file 
was not available for review.  In this regard, the RO's 
associated examination request, dated in February 2009, 
clearly states that the purpose of the examination was to 
"examine, evaluate and report on [the] veteran's service-
connected cervical spine strain and torn ligament."

The Board has determined that the claims must be denied.  
There is no evidence to show any relevant treatment during 
service.  He was not noted to have any of the claimed 
conditions in his August 1959 separation examination report.  
In addition, the earliest medical evidence of Meniere's 
disease, and left ear hearing loss, is dated in 1977, and the 
earliest medical evidence of any of the other claimed 
conditions is dated no earlier than 1995.  This is 
approximately 17 years after separation from service 
(Meniere's disease) and 35 year after separation from service 
(lumbar spine disability, acquired psychiatric disorder, and 
right ear hearing loss).  These lengthy periods without 
treatment are evidence that there has not been a continuity 
of symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that the 
Veteran has any of the claimed conditions that are related to 
his service.  With regard to the claim for bilateral hearing 
loss, the only competent opinions are found in the 2006 and 
2008 VA examination reports, and both of these opinions weigh 
against the claims.  With regard to the claim for an acquired 
psychiatric disorder, the Board notes that several VA 
progress notes contain notations that his cognitive disorder 
is related to either a CVA (cariodvascular accident) or 
"trauma."  See e.g., reports dated in March and June of 
2006.  There is no evidence of head trauma during service, 
nor has this been asserted.  Finally, there is no competent 
evidence to show that sensorineural hearing loss, lumbar 
spine arthritis, or Meniere's disease, was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

In reaching the decision on the claim for bilateral hearing 
loss, the Board has considered the notations in the January 
2009 AccuQuest report, that, "because of the big change from 
2,000 Hz to 3,000 Hz it is highly probable that the right ear 
had noise-induced hearing loss from some extreme noise which 
is typical of big guns."  However, the Veteran has not 
claimed inservice noise exposure to "big guns," nor does 
his military occupation specialty appear to be consistent 
with duties involving service near heavy weapons or 
artillery.  Therefore, the probative value of this opinion is 
greatly reduced because it appears to have been offered based 
on an inaccurate premise.  See e.g., Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  Furthermore, this report is not shown 
to have been based on a review of the Veteran's C-file, or 
any other detailed and reliable medical history, and it does 
not discuss the audiometric findings in his service treatment 
reports, or the 17-year gap between separation from service 
and the earliest medical evidence of hearing loss (left ear) 
(35 years for the right ear).  Therefore, it is 
insufficiently probative to warrant a grant of the claim.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

The Board further finds that the preponderance of the 
evidence is against the claims that the Veteran has a lumbar 
spine disability, an acquired psychiatric disorder, and/or 
Meniere's disease, that were caused or aggravated by a 
service-connected disability.  Specifically, there is no 
competent evidence showing that a lumbar spine disability, an 
acquired psychiatric disorder, or Meniere's disease, were 
caused or aggravated by his cervical spine disability, or his 
tinnitus.  In this regard, the opinion in the February 2008 
VA examination report weighs against the claim for a lumbar 
spine disability on a secondary basis.  To the extent the 
Veteran has argued that his Meniere's disease was caused or 
aggravated by his hearing loss, as the Board has determined 
that service connection is not warranted for hearing loss, 
service connection is not in effect for the alleged 
underlying disability, and the claim fails as a matter of 
law.  Given the foregoing, all of the claims must be denied 
on a secondary basis.  See 38 C.F.R. § 3.310; Allen.    

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a 
lumbar spine disability, an acquired psychiatric disorder, 
Meniere's disease, and bilateral hearing loss, were caused or 
aggravated by service, and/or by a service-connected 
disability.  The Veteran has not reported that he had 
psychiatric symptoms during service, or on an ongoing basis 
since his service.  To the extent that he asserts that he 
began having low back pain, hearing loss, and dizziness, 
during or after service at some point, his statements would 
normally be competent evidence to show that he experienced 
these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Veteran has asserted that he was involved 
in an "assault in an "assault and battery," and a "cab 
motor vehicle accident and subsequently ended up in traction 
for one month in Japan."  See July 2006 VA spine examination 
report.  The February 2009 VA examination report shows that 
he claimed that he was in a "physical altercation" in 1956 
in which he injured his back, with a reinjury in Japan in 
1958 (with treatment that included traction), and yet another 
"reinjury" while water skiing while he was stationed in 
Spokane.  

The Veteran's service treatment records show that he received 
considerable treatment for cervical spine symptoms, to 
include traction, and that these symptoms began "following 
athletics."  They do not show that he was involved in any 
type of fight, assault, "physical altercation," motor 
vehicle accident, or water skiing accident.  They contain no 
relevant treatment, findings, or diagnoses.  His post-service 
medical records do not show any relevant diagnosed condition 
prior to 1977.  In addition, a March 2006 VA report shows 
that the Veteran reported a history of hearing loss since 
1974.  

In summary, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis for the claimed conditions, or to state whether 
such conditions were caused or aggravated by service or by a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his 
statements incredible in and of itself, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of a veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  In this case, 
the Veteran's service treatment records do not show any 
relevant treatment.  The post-service medical records do not 
show any relevant treatment prior to 1977 (for Meniere's 
disease) or 1995 (for any of the other claimed conditions), 
and there is no competent and probative evidence of a nexus 
between any of the claimed conditions and the Veteran's 
service, or a serviced-connected disability.  Given the 
foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions, to the effect that the Veteran has the 
claimed conditions that are related to his service, or to a 
service-connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  Initial Evaluation - Cervical Spine Disability

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 20 percent for service-connected 
cervical spine strain and torn ligament.  

The Veteran's service treatment reports show that beginning 
in 1956, he received treatment for complaints of cervical 
spine, shoulder, and arm pain following athletics.  His 
treatment included application of heat and use of traction.  
In January 1957, he was hospitalized for over two weeks.  X-
ray reports dated in October 1956 and April 1957 note that 
there were no significant abnormalities.  The reports note 
muscle strain, and neuralgia at the right brachial plexus 
"cause undetermined."  His separation examination report, 
dated in August 1959, notes a history of pain in the neck and 
shoulders, June 1957, treated on sick call, with no 
complications and no sequalae.  See 38 C.F.R. § 4.1 (2009).   

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In August 2006, the RO granted service connection for a 
cervical spine condition, evaluated as 10 percent disabling.  
The Veteran appealed the issue of entitlement to an initial 
evaluation in excess of 10 percent for his service-connected 
cervical spine disability.  In April 2008, the RO increased 
the Veteran's evaluation for his cervical spine disability to 
20 percent, with an effective date commensurate with the date 
of service connection (i.e., May 16, 2006).  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Since this increase did 
not constitute a full grant of the benefits sought, the 
increased initial rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Under 38 C.F.R. § 4.71a, DC 5237 (cervical strain) is rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine."  

The General Rating Formula provides that a 30 percent 
evaluation is warranted where forward flexion of the cervical 
spine is 15 degrees or less, or where there is favorable 
ankylosis of the cervical spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  [Note 1].  

The relevant medical evidence includes VA progress notes, 
which show complaints of neck/cervical spine pain.  

A VA examination report, dated in July 2006, shows that the 
Veteran complained of symptoms that included constant neck 
pain that was increased upon rotation, and that he denied 
having radicular or sensory symptoms, or motor weakness.  On 
examination, there was increased muscle tone and tension on 
the right side.  Deep tendon reflexes were 2+ and 
symmetrical.  There was decreased sensation in the left upper 
extremity as compared to the right upper extremity.  There 
was normal bulk and tone with 5/5 strength.  The cervical 
spine had forward flexion to 45 degrees, with pain at 40 
degrees, extension to 45 degrees, with pain at 40 degrees, 
lateral bending to 30 degrees (bilaterally), with pain at 25 
degrees (bilaterally), left lateral rotation to 60 degrees 
with pain at 55 degrees, and right lateral rotation to 80 
degrees without pain.  Three was no further decrease in the 
range of motion following repetitive motion.  The relevant 
diagnosis was cervical strain and torn ligament per service 
medical record.  An associated X-ray for the cervical spine 
was noted to show multilevel uncinate spurring with maximal 
encroachment into the intervertebral foramina at C3-C5 levels 
on the right, and an impression of DDD (degenerative disc 
disease) at C5-6.  

A VA examination report, dated in February 2009, shows that 
the Veteran complained of symptoms that included left-sided 
neck pain that extended to the superior trapezius region of 
the superior posterior left shoulder, aggravated by turning 
his head to the left.  On examination, forward flexion was to 
40 degrees, with discomfort at 20 degrees, extension was to 
15 degrees, with discomfort at 10 degrees, left side bending 
was to 20 degrees, with discomfort at 10 degrees, right side 
bending was to 25 degrees, left side rotation was to 40 
degrees, with discomfort at 20 degrees, and right side 
rotation was to 60 degrees.  Strength was normal.  Reflexes 
in the biceps, triceps, and brachioradialis were 2+ 
bilaterally.  Shoulder abduction and rotation was normal 
bilaterally.  Sensation in the upper extremities was normal.  
There was no additional functional limitation, including no 
additional loss of range of motion, during flare-ups, or 
secondary to repetitive use, painful motion, weakness, 
excessive fatigability, lack of endurance, or incoordination.  
An associated X-ray report for the cervical spine notes 
multilevel degenerative disc disease, most marked at C5-C6.  

The Board finds that an initial rating in excess of 20 
percent is not warranted under DC 5237 and the General Rating 
Formula.  The only recorded ranges of motion for the cervical 
spine during the time period in issue have previously been 
discussed. 
In summary, the evidence is insufficient to show that forward 
flexion of the cervical spine was 15 degrees or less.  
Furthermore, this evidence does not show that the Veteran's 
cervical spine is ankylosed.  With regard to the "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes," none of the service treatment reports or post-
service medical reports shows that the Veteran has ever been 
diagnosed with cervical spine IDS, nor does the evidence show 
that he has had any incapacitating episodes due to his 
cervical spine.  The Board therefore finds that the evidence 
is insufficient to show that he had incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for an 
initial rating in excess of 20 percent for the Veteran's 
cervical spine disability have not been met under Diagnostic 
Codes 5237 and 5243.  

In deciding the Veteran's claim for an initial evaluation in 
excess of 20 percent, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  As noted above, the Board does not find 
evidence that the Veteran's cervical spine evaluation should 
be increased for any separate period based on the facts found 
during the whole appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
his cervical spine disability such that an initial 
compensable rating in excess of 20 percent is warranted.  

For all service connection claims, and the initial evaluation 
claim, as the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2006 (back condition and hearing loss), June 
2006 (back condition, hearing loss and acquired psychiatric 
disorder), July 2007 (Meniere's disease and back condition), 
and February 2009 (Meniere's disease).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this regard, the issues on appeal include entitlement to 
an initial evaluation in excess of 20 percent for a cervical 
spine disability.  The 2006 and 2007 VCAA notices were issued 
in association with claims that included a claim for service 
connection for "a pinched nerve in the neck."  This claim 
was granted in August 2006 (characterized as "cervical spine 
strain with torn ligament").  In such cases, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled; no additional § 5103(a) 
notice is required.  Dingess, 19 Vet. App. at 491, 493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claims for a lumbar spine disability, and 
bilateral hearing loss, the Veteran has been afforded an 
examination.  With regard to the claim for bilateral hearing 
loss, and as to the possibility of service connection for a 
lumbar spine disability on a secondary basis, etiological 
opinions have been obtained.  

To the extent that the Veteran has not been afforded 
examinations in association with the claims for service 
connection for an acquired psychiatric disorder, and 
Meniere's disease, and to the extent that etiological 
opinions have not been obtained, under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence to show that a 
lumbar spine disability, an acquired psychiatric disorder, or 
Meniere's disease, are related to the Veteran's service, or 
to a service-connected disability.  The Veteran's service 
treatment reports do not show any relevant treatment.  The 
earliest medical evidence of any of these claimed conditions 
is dated no less than 17 years after separation from service 
(Meniere's disease) or 35 years after separation from service 
(lumbar spine disability, and an acquired psychiatric 
disorder).  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


